         Case 1:19-cr-10357-RGS Document 58-9 Filed 06/08/20 Page 1 of 1




                                               EXHIBIT 10


From: Jonathan D. Plaut
Sent: Tuesday, August 13, 2019 9:51 AM
To: Bloom, Sara (USAMA) <Sara.Bloom@usdoj.gov>
Subject: RE: Fondots

Actually, Sarah, in reviewing my files I don’t believe I received a copy of the signed and unredacted
affidavit of Agent Laura Smith (Doc. #6). May I please have a signed and unredacted copy? Thank you.

From: Jonathan D. Plaut
Sent: Tuesday, August 13, 2019 9:45 AM
To: Bloom, Sara (USAMA) <Sara.Bloom@usdoj.gov>
Subject: RE: Fondots

There is nothing in particular. Please forget the request. I just seem to recall the Court indicating that
there were documents available for my viewing that I had not seen. But this harkens back to our first
court appearance, I am sure you have given me everything. Thanks.

From: Bloom, Sara (USAMA) [mailto:Sara.Bloom@usdoj.gov]
Sent: Tuesday, August 13, 2019 9:34 AM
To: Jonathan D. Plaut <jdplaut@chardonlaw.com>
Subject: Re: Fondots

I do not know to what you are referring. Is there something in particular you are requesting?

Sent from my iPhone

On Aug 13, 2019, at 9:29 AM, Jonathan D. Plaut <jdplaut@chardonlaw.com> wrote:

Dear Sarah,

I recall the Court indicating that there are documents available for my viewing that have not been
filed. Are there documents available for my viewing that I have not seen? If so, please let me know
when might be a good time for me to drop by your office. Thanks.

-Jonathan
